Order filed March 22, 2022.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-22-00044-CV
                                   ____________

                       GLENDA BREEDING, Appellant

                                         V.

                         1423 KIPLING, LLC, Appellee


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1177961

                                     ORDER

      Appellant’s brief was due March 7, 2022. No brief or motion to extend time
has been filed. Unless appellant files a brief with this court on or before April 12,
2022, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM

Panel Consists of Justices Jewell, Zimmerer, and Hassan.